Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  TASTE THE WINE INTERNATIONAL, LLC,
  a Florida Limited Liability Company,
  d/b/a THE WINE ROOM KITCHEN AND BAR

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues TASTE THE WINE INTERNATIONAL, LLC, a Florida

  Limited Liability Company, d/b/a THE WINE ROOM KITCHEN AND BAR (“Defendant”), for

  declaratory and injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to,

  court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with

  Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. TASTE THE WINE INTERNATIONAL, LLC, 9:19-cv-81666-DMM

  (S.D. Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of

  discrimination caused by certain barriers encountered by Plaintiff on Defendant’s property that
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 2 of 19




  prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

  violation of Title III of the Americans with Disabilities Act.

          2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

          3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                  PARTIES

          4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Real Property, which is subject to this suit, and is located at 411 E. Atlantic Avenue, Delray

  Beach, Florida 33483, (“Premises”), and is the owner of the improvements where Premises is

  located.

          6.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 3 of 19




  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

         8.       On September 22, 2019, Plaintiff visited Defendant’s Premises. At the time of

  Plaintiff’s visit to the Premises on September 22, 2019, Plaintiff required the use of a handicap

  parking space and the use of other means of accessibility for persons with disabilities. Plaintiff

  personally visited the Premises, but was denied full and equal access and full and equal enjoyment

  of the facilities, services, goods, and amenities within the Premises, even though he was a “bona

  fide patron”.

         9.       Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.

         10.      On or about December 12, 2019, Plaintiff filed a lawsuit against Defendant seeking

  to force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

  COHAN v. TASTE THE WINE INTERNATIONAL, LLC, 9:19-cv-81666-DMM (S.D. Fla.).

         11.      On or about March 24, 2020, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

         12.      In connection with said dismissal, Plaintiff and Defendant entered into a Settlement

  Agreement and Release (Exhibit A) on or about March 16, 2020.

         13.      The Settlement Agreement and Release required Defendant to complete all

  modifications to the Premises by on or about September 16, 2020.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 4 of 19




          14.     Defendant has failed to complete the required modification(s) to the Premises as

  required by the ADA and the Settlement Agreement and Release and Defendant has failed to give

  notice of any reasons or documentation for non-compliance.

          15.     Plaintiff again personally visited Defendant’s Premises on February 3, 2021, (and

  prior to instituting this action).

          16.     Plaintiff required the use of required the use of fully accessible service and eating

  areas and fully accessible restrooms. Plaintiff was denied full and equal access and full and equal

  enjoyment of the facilities, services, goods, and amenities within the Premises, even though was

  “bona fide patron”.

          17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          18.     Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 5 of 19




         21.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 6 of 19




                                     COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 7 of 19




                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         26.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

         27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

         28.      Defendant has discriminated and continues to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 8 of 19




  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendant’s failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

          Indoor Seating

                a. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 9 of 19




           b. Failure to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation

              of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

        Speakeasy Bar

           c. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           d. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,

              in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

              of the 1991 ADA Standards.

           e. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

           f. Failure to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation

              of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

        Men’s Restroom GENERAL

           g. Failure to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 10 of 19




           h. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.

           i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

              404.2.4 and 404.2.4.1.

           j. Providing sinks and/or countertops that are greater than the 34 inch maximum

              allowed above the finished floor or ground in violation of 2010 ADAAG §§606 and

              606.3.

           k. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

           l. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

              606.2.

           m. Failure to provide proper toe clearance for a person with a disability under a counter

              or sink element in violation of 2010 ADAAG §§ 306, 306.1, 306.2, 306.2.1, 606

              and 606.2.

        Men’s Restroom ACCESSIBLE STALL

           n. Failure to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability in violation of 2010 ADAAG §§ 309,

              309.1, 309.3, 309.4 and 308.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 11 of 19




           o. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           p. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

           q. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1.

        Main Bar and Bar Area in Restaurant

           r. Providing counter heights exceeding 36 inches making it impossible to service a

              person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

              904.4.2, 305 and 306.

           s. Failure to provide accessible seating for person(s) with a disability at a bar or

              adjacent table in the bar area, recreational area or a table area adjacent to a pool for

              food or beverage service, or at a computer work surface such as in a business center,

              in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

              of the 1991 ADA Standards.

           t. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

           u. Failure to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation of

              2010 ADAAG §§ 226, 226.1, 902, 305 and 306.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 12 of 19




          Restaurant Seating

                v. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

                w. Failure to provide a sufficient amount of seating when dining surfaces are provided

                   for the consumption of food or drink for a person(s) with a disability in violation of

                   2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

                x. Failure to provide a sufficient dispersion of seating thought the facility when dining

                   surfaces are provided for the consumption of food or drink for a person(s) with a

                   disability in violation of 2010 ADAAG §§ 226, 226.2, 902, 305 and 306.

          33.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 32 herein.

          34.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          35.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

          36.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 13 of 19




         37.      To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         38.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         39.      All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         40.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 18 herein can be applied to the 1991

  ADAAG standards.

         41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 14 of 19




               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

               5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                            COUNT II
                                       BREACH OF CONTRACT

         39.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         40.       On or about March 16, 2020, Plaintiff and Defendant entered into a Settlement

  Agreement and Release. [Exhibit A] Through this settlement agreement, Defendant agreed to

  make modifications to Defendant’s Premises as outlined in the agreement. The Settlement

  Agreement and Release required Defendant to complete all modifications to the Premises by on or

  about September 16, 2020.

         41.       Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

         42.       Since September 16, 2020, Defendant has failed to complete the modifications

  promised in the settlement agreement. Specifically, Defendant has failed to perform the following

  modifications:
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 15 of 19




  Interior Café and Market Area1

     2. Modify a minimum of 5% of the café seating to be accessible. To secure compliance,

         modify the current legs under the rectangle 4 top tables to have no cross-bar (under table)

         and position legs (under table) to be minimum 30 inches apart. Accessible tables provide a

         minimum of 30 inches of clear width between the legs (with foot pegs that run parallel to

         the ends of the tables). Accessible tables provide minimum 27 inches of vertical knee

         clearance under the table and max height of table at 34 inches above floor (to top of table).

     3. Lower a minimum 36-inch-wide section of main service counter to max 36 inches above

         floor. Currently 36.5 inches above floor.

     Hostess Stand

     4. Install disabled assistance signage on wall adjacent behind or attached to front of hostess

         stand. Signage to inform patrons with disabilities to ask staff for any needed assistance.

         Signage to have minimum 1-inch block lettering, color contrasted background and include

         the symbol of accessibility.

     Main Dining Room and Main Bar




         1
             Defendant additionally agreed to correct the following:

  Outdoor Seating
    1. Modify a minimum of 5% of the outdoor (sidewalk/patio) seating to be accessible. To
        secure compliance, modify the current legs under the rectangle 4 top tables to have no
        cross-bar (under table) and position legs (under table) to be minimum 30 inches apart.
        Accessible tables provide a minimum of 30 inches of clear width between the legs (with
        foot pegs that run parallel to the ends of the tables). Accessible tables provide minimum 27
        inches of vertical knee clearance under the table and max height of table at 34 inches above
        floor (to top of table). Currently 25 inches of width between legs.

  Due to COVID it appears that this seating was at least temporarily removed at the time of
  Plaintiff’s visit.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 16 of 19




     5. There is a wood counter for food and beverage consumption with fixed seating (on the east

        side of counter). This counter is located east of main bar. In order to provide the dedicated

        lowered accessible section of counter (for seating or standing), install a minimum 30-inch

        wide section (prefer 60-inch-wide) of new lowered counter attached to the south end of

        current counter. New section to provide minimum 27-inches of vertical knee clearance

        under the counter and be at max 34 inches above floor (to top of counter). Install a small

        symbol of accessibility on lowered counter to identify the counter as the dedicated

        accessible counter (wheelchair seating area). No fixed seating to be install on either side of

        counter.

     6. In order to modify the maneuvering space (and clear floor space) that services the lowered

        accessible section of main bar (south end of bar), conduct the following:

            a. Relocate the employee terminals (west of lowered wheelchair section of bar) to be

                south of the 48-inch-deep clear floor space for wheelchair seating at counter.

            b. Install a small symbol of accessibility on lowered counter to identify the counter as

                the dedicated accessible counter (wheelchair seating area).

      East Bar and East Dining Room

     7. Install a small symbol of accessibility on lowered counter (north side of bar) to identify the

        counter as the dedicated accessible counter (wheelchair eating area).

     8. In order to modify the maneuvering space (and clear floor space) that services the lowered

        accessible section of the main bar (north end of bar), conduct the following:

            a. Relocate the employee terminals (east of lowered wheelchair section of bar) to be

                north of the 48-inch-deep clear floor space for wheelchair seating at counter.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 17 of 19




     9. Modify one (1) bar area table to be accessible (northwest of bar). Modify to rectangle four

         top table. Accessible tables provide a minimum of 30 inches of clear width between the

         legs (with foot pegs that run parallel to the ends of the tables). Accessible tables provide

         minimum 27 inches of vertical knee clearance under the table and max height of table at

         34 inches above floor (to top of table).

     Men’s Restrooms2

     10. Install restroom directional above hallway entrance to restrooms. Signage to have 3-inch

         block lettering and have color contrasted background. Signage to include the symbol of

         accessibility.

     11. Modify the men’s restroom as follows:




         2
        Defendant additionally agreed to complete the following modifications within the
  Women’s Restroom:

         a. Modify the Braille restroom signage to include the symbol of accessibility to identify
            the restroom as accessible.
         b. Modify the main sinks to provide a minimum of one (1) sink to be accessible.
            Accessible sink to be the westernmost sink. Sink to be at max 34 inches above floor
            (to top of sink) and provide minimum 30 inches of width and minimum 27 inches of
            knee clearance. Accessible sink to have hard rubber pipe insulation (trap protector) on
            exposed pipes. Sink to have accessible hardware that does not require tight pinching
            or grasping.
         c. Lower the height of the mirror above accessible sink to max 40 inches above floor
            from bottom reflective edge of mirror. Note: a secondary option is to install a full-
            length mirror on the west wall of restroom.
         d. As there is not the required 18 inches of side approach on the pull (latch) side of the
            accessible stall door, modify stall door to barn style sliding door. Door to have
            accessible looped shaped pull hardware on both sides of door.
         e. Modify the toilet flush in accessible stall to provide a minimum of 1.5 inches of
            clearance (space) between the bottom of the rear grab bar and top of plumbing/flush.
         f. Install more effective pipe insulation (trap protector) on exposed pipes under sink to
            make certain all pipes and valves are covered.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 18 of 19




           a. Install Men’s Restroom Braille signage on wall (latch side of door) with height of

              signage 60 inches to the centerline of sign above floor. Sign to include the symbol

              of accessibility.

           b. As there is not the required 18 inches of side approach on the pull (latch) side of

              the main door, install a power-assisted automatic door opener with push plate

              activator mounted on both sides of the door. Activator to be mounted a minimum

              60 inches east of door (interior side of door) outside of door swing.

           c. Modify the main sinks to provide a minimum of one (1) sink to be accessible.

              Accessible sink to be the easternmost sink. Sink to be at max 34 inches above floor

              (to top of sink) and provide minimum 30 inches of width and minimum 27 inches

              of knee clearance. Accessible sink to have hard rubber pipe insulation (trap

              protector) on exposed pipes. Sink to have accessible hardware that does not require

              tight pinching or grasping.

           d. Lower the height of the mirror above accessible sink to max 40 inches above floor

              from bottom reflective edge of mirror. Note: a secondary option is to install a full-

              length mirror on the east wall of restroom.

           e. Install looped shaped door hardware on the interior side of the accessible stall door

              at max 48 inches above floor.

           f. Modify the accessible stall door to have self-closing hinges with minimum 5 second

              closure rate when the door is open 90 degrees.

           g. Modify the toilet flush in accessible stall to provide a minimum of 1.5 inches of

              clearance (space) between the bottom of the rear grab bar and top of

              plumbing/flush.
Case 9:21-cv-80718-AMC Document 1 Entered on FLSD Docket 04/15/2021 Page 19 of 19




               h. Relocate the garbage can from between sink and toilet in the accessible stall.

          2.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

  Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

  for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply the Settlement

                  Agreement and Release;

               2. That this Court enter an Order requiring Defendant to alter their facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                  and as provided in the Settlement Agreement and Release; and,

               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

          Dated April 15, 2021.

                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          Primary Email: greg@sconzolawoffice.com
                                          Secondary Email: alexa@sconzolawoffice.com
